J   -A17007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MACKIN MEDICAL, INC.                   :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

                 v.


    LINDQUIST & VENNUM LLP D/B/A
    LINDQUIST & VENNUM D/B/A
    LINDQUIST & VENNUM P.L.L.P.;           :   No. 1817 EDA 2018
    MARK A. JACOBSON, ESQUIRE;
    MARK PRIVRATSKY, ESQUIRE;
    CHRISTOPHER SMITH, ESQUIRE;
    BALLARD SPAHR ANDREWS &
    INGERSOLL LLP D/B/A BALLARD
    SPAHR

                      Appellants
                  Appeal from the Order Entered June 4, 2018
             In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): February Term, 2018 No. 4


BEFORE:     PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

DISSENTING STATEMENT BY PANELLA, P.J.:                FILED APRIL 06, 2020

        I would affirm on the basis of the trial court's opinion, and therefore

dissent.